DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 21, 31, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 7, filed 14 December 2021, with respect to 112 rejections have been fully considered and are persuasive in view of the amendment.  The 112 rejections of 14 September 2021 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Ku et al.,” US 2014/0276748 (hereinafter Ku) and “Koblish,” US 2002/0004644 (hereinafter Koblish).
Regarding to claim 21, Ku teaches a catheter tip assembly, comprising: 
a proximal stem that comprises a lumen (shaft with a lumen 125 Figs. 5B and 5C);
an electrode wall that comprises a center cavity(electrode support structure 122 comprises a tubular member having a central lumen Figs. 5B and 5C [0098]), the electrode wall coupled to the distal end of the proximal stem, and wherein the electrode wall is configured to distribute energy to a tissue (distal electrode support section 122 coupled to the distal portion of the shaft 125 Figures 5B and C [0098]);
an electrode cap coupled to a distal end of the electrode wall, the electrode cap defining an electrode pocket in a distal face of the electrode cap (a cover 129 Figures 5B and 5Cencasing the electrode and the thermocouple wires); and 
an elongate thermocouple extending through the lumen of the proximal stem and the center cavity and into the electrode pocket defined by the electrode cap (Figures 5B and C), wherein:
Ku further teaches that a thermocouple wire may be located proximate to or within the helical electrodes ([0047] and [0112]), thus, teaches that the elongate thermocouple is turned around a portion of a longitudinal axis defined by the catheter tip assembly, a distal end of the elongate thermocouple is disposed in the electrode pocket at a non-zero angle with respect to the 
Ku further discloses application of a force to the electrode cap causes the electrode wall and the elongate thermocouple to flex (axial force applied to the distal direction deflects the electrode [0109] and [0116]).
The examiner submits that the elongate thermocouple turned around the shaft as disclosed by Ku will result in distributing a biasing force over the turned portion of the elongate thermocouple as claimed. 
The examiner further submits that it is well known to utilize helical configuration as Koblish teaches a catheter with a helical portion that the spring force will be distributed evenly around the circumference of the helical structure in catheter designs ([0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Ku to incorporate biasing force distribution of Koblish, since Ku already discloses a helical configuration of thermocouple and helical configuration results in even distribution of force as disclosed by Koblish.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide even distribution of the spring force (Koblish [0044]), and there was reasonable expectation of success.
Regarding to claims 22-24 and 27, Ku and Koblish together teach all limitations of claim 21 as discussed above.
Ku further teaches following limitations
Of claim 22, wherein the turned portion of the elongate thermocouple is turned in a helical shape around the portion of the longitudinal axis ( helical electrode and thermocouple located within the helical push wire electrode [0047])
 Of claim 23,  a catheter shaft is coupled to a proximal end of the proximal stem; and the elongate thermocouple extends from the electrode cap through a lumen of the catheter (Figures 5B-C, 5E-G [0043], [0047]), [0098])
Of claim 24, wherein the elongate thermocouple is turned around the portion of the longitudinal axis between a distal end of the proximal stem and a proximal end of the electrode cap (Figures 5B-C, 5E-G, and 6A-B show turned around the portion between the proximal stem and the electrode cap as claimed)
Of claim 27, wherein the elongate thermocouple is adhered to the electrode cap and the proximal stem (proximal end of the therapeutic assembly affixed to the distal portion of the shaft [0043], thermocouple within the electrode [0047], [0112]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ku and Koblish as applied to claim 21 above, and further in view of “Govari et al.,” US 2009/0093806 (hereinafter Govari).
Regarding to claims 25-26, Ku and Koblish together teach all limitations of claim 21 as discussed above.
Ku does not further discloses a coil and its spring force range as claimed. 
However, in the same field of ablation catheter, Govari teaches that resilient member, such as coil spring can be used in manipulating the distal tip of the catheter, and desired range of resilient member in the order of 20-30 grams ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter tip assembly as taught by Ku to incorporate the teaching of using spring coil at the distal end of the ablation catheter as disclosed by Govari, since appropriate range of spring coil were well known in the art as taught by Govari.  One of ordinary skill in the art could have combined the elements as claimed by Ku with no change in their respective functions, but adding a coil and configuring he coil to provide controlled movement, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a limited range of relative movement between tip and the tube in response to forces exerted to the distal tip ([0051]), and there was reasonable expectation of success.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ku and Koblish as applied to claim 21 above, and further in view of “de la Rama et al.,” US 2010/0152731 (hereinafter de la Rama). 
Regarding to claim 28, Ku and Koblish together teach all the limitations of claim 21 as discussed above.
Ku and Koblish do not further teach wherein the elongate thermocouple is inserted within a lumen of a formed polymer tube, wherein a distal end of the formed polymer tube is located within an electrode pocket in the electrode cap.
However, de la Rama discloses a catheter tip assembly, wherein the elongate thermocouple is inserted within a lumen of a formed polymer tube (temperature sensor 135, thermocouple type sensor positioned within the lumen of the tube that can include polymers [0046]-[0050]), wherein a distal end of the formed polymer tube is located within an electrode pocket in the electrode cap (electrode cap with a pocket 124 Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Ku to incorporate within the polymer tube and located in an electrode pocket, since polymer tube and electrode pocket were well known in the art as taught by de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Ku with no change in their respective functions, but reconfiguring the thermocouple to helical configuration, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a space that can maintain a flow path in all orientations of the catheter tip assemblies ([0030]), and there was reasonable expectation of success.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ku and Koblish as applied to claim 21 above, and further in view of “de la Rama et al.,” WO2013/101923 (hereinafter de la Rama 923).
Regarding to claim 30, Ku and Koblish together teach all limitations of claim 21 as discussed above.
Ku and Koblish do not further teach an active magnetic sensor as claimed.
However, de la Rama 923 discloses an electrode catheter, with position sensors comprise magnetic sensors ([0013], [0064], and [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil as taught by Ku to incorporate magnetic sensor as disclosed by de la Rama 923, since magnetic sensor system were well known in the art as taught by de la Rama.  One of ordinary skill in the art could have combined the elements as claimed by Ku with no change in their respective functions, but connecting its coil to magnetic sensor system, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow tracking a position of the electrode ([0064]), and there was reasonable expectation of success.
Claims 31, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Koblish, and in view of “Kelly et al.,” US 2015/0305807 (hereinafter Kelly).
Regarding to claim 31, Ku teaches a catheter, comprising:
an electrode wall that comprises a center cavity(electrode support structure 122 comprises a tubular member having a central lumen Figs. 5B and 5C [0098]), the electrode wall coupled to the distal end of the proximal stem, and wherein the electrode wall is configured to distribute energy to a tissue (distal electrode support section 122 coupled to the distal portion of the shaft 125 Figures 5B and C [0098]);
an electrode cap coupled to a distal end of the electrode wall, the electrode cap defining an electrode pocket in a distal face of the electrode cap (a cover 129 Figures 5B and 5C encasing the electrode and the thermocouple wires); and 
Ku further teaches that a thermocouple wire may be located proximate to or within the helical electrodes ([0047] and [0112]), thus, teaches that the elongate thermocouple is turned around a portion of a longitudinal axis defined by the catheter tip assembly, a distal end of the 
In addition, Ku discloses application of a force to the electrode cap causes the electrode wall and the elongate thermocouple to flex (axial force applied to the distal direction deflects the electrode [0109] and [0116]).
The examiner submits that the elongate thermocouple turned around the shaft as disclosed by Ku will result in distributing a biasing force over the turned portion of the elongate thermocouple as claimed. 
The examiner further submits that it is well known to utilize helical configuration as Koblish teaches a catheter with a helical portion that the spring force will be distributed evenly around the circumference of the helical structure in catheter designs ([0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Ku to incorporate biasing force distribution of Koblish, since Ku already discloses a helical configuration of thermocouple and helical configuration results in even distribution of force as disclosed by Koblish.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide even distribution of the spring force (Koblish [0044]), and there was reasonable expectation of success.
Ku does not further disclose a fluid lumen manifold wherein the elongate thermocouple is turned around the fluid lumen manifold and is disposed adjacent to the fluid lumen manifold in the center cavity as claimed. 
However, Kelly discloses a therapeutic catheter with electrodes, and a fluid lumen manifold, wherein the elongate thermocouple is turned around the fluid lumen manifold, and the elongate thermocouple is disposed adjacent to the fluid lumen manifold in the center cavity (Figures 22-24 show a configuration of lumen 206 that is capable of communicating fluid, arrangement of thermocouple wires wrapped around the lumen, and the lumen 206 is located in the center cavity within the electrode wall [0084], Figure 26 [0086]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermocouple as taught by Ku to incorporate coiled configuration of thermocouple of the fluid lumen as disclosed by Kelly, since both prior arts are directed to electrode with thermocouples, and coiled thermocouple configuration around the fluid lumen within the electrode catheter were well known in the art as taught by Kelly.  One of ordinary skill in the art could have combined the elements as claimed by Ku with no change in their respective functions, but creating an opening in the shaft by removing the portion of the TC braids and/or using the plugs ([0084] and [0086]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow fluid exchange during the procedures ([0084]-[0086]), and there was reasonable expectation of success.
Regarding to claim 34, Kim, Koblish, and Kelly together teach all limitations of claim 31 as discussed above. 
Ku further teaches following limitations:
Of claim 34, further comprising a proximal stem coupled to a proximal end of the electrode wall (shaft with a lumen 125 Figs. 5B and 5C [0043], [0047]), [0098]);
Regarding to claim 36, Ku teaches a catheter tip assembly, comprising:
an electrode wall that comprises a center cavity, wherein the electrode wall is configured to distribute energy to a tissue electrode body with open interior region (electrode support structure 122 comprises a tubular member having a central lumen Figs. 5B and 5C [0098])
an elongate thermocouple extending through the lumen of the proximal stem and the center cavity and into the electrode pocket defined by the electrode cap (Figures 5B and C)
an electrode cap coupled to a distal end of the electrode wall, the electrode cap defining an electrode pocket in a distal face of the electrode cap (a cover 129 Figures 5B and 5C encasing the electrode and the thermocouple wires)
Ku further teaches that a thermocouple wire may be located proximate to or within the helical electrodes ([0047] and [0112]), thus, teaches that the elongate thermocouple is turned around a portion of a longitudinal axis defined by the catheter tip assembly, a distal end of the elongate thermocouple is disposed in the electrode pocket at a non-zero angle with respect to the longitudinal axis defined by the catheter tip (TC wire running within the electrode would enter the distal support region with a non-zero angle as shown in figure 5G [0112], [0120]-[0122]).
In addition, Ku discloses application of a force to the electrode cap causes the electrode wall and the elongate thermocouple to flex (axial force applied to the distal direction deflects the electrode [0109] and [0116]).
The examiner submits that the elongate thermocouple turned around the shaft as disclosed by Ku will result in distributing a biasing force over the turned portion of the elongate thermocouple as claimed. 
The examiner further submits that it is well known to utilize helical configuration as Koblish teaches a catheter with a helical portion that the spring force will be distributed evenly around the circumference of the helical structure in catheter designs ([0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate thermocouple as taught by Ku to incorporate biasing force distribution of Koblish, since Ku already discloses a helical configuration of thermocouple and helical configuration results in even distribution of force as disclosed by Koblish.  One of ordinary skill in the art could have combined the elements as claimed by Kim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide even distribution of the spring force (Koblish [0044]), and there was reasonable expectation of success.
Ku does not further explicitly teach wherein the elongate thermocouple is turned around the fluid lumen manifold, and wherein a diameter at which the elongate thermocouple is turned around the fluid lumen manifold is between an outer diameter of the fluid lumen manifold and an inner diameter of the electrode wall.
However, Kelly discloses a therapeutic catheter with electrodes, and a fluid lumen manifold, wherein the elongate thermocouple is turned around the fluid lumen manifold, and the elongate thermocouple is disposed adjacent to the fluid lumen manifold in the center cavity 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermocouple as taught by Ku to incorporate coiled configuration of thermocouple of the fluid lumen as disclosed by Kelly, since both prior arts are directed to electrode with thermocouples, and coiled thermocouple configuration around the fluid lumen within the electrode catheter were well known in the art as taught by Kelly.  One of ordinary skill in the art could have combined the elements as claimed by Ku with no change in their respective functions, but creating an opening in the shaft by removing the portion of the TC braids and/or using the plugs ([0084] and [0086]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow fluid exchange during the procedures ([0084]-[0086]), and there was reasonable expectation of success.
Regarding to claim 38, Ku, Koblish, and Kelly together teach all limitations of claim 36 as discussed above.
Ku further teaches wherein the elongate thermocouple is turned in a spiral shape around the portion of the longitudinal axis (helical electrode and thermocouple located within the helical push wire electrode [0047]).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ku, Koblish, and Kelly as applied to claim 36 above, and further in view of “Wilson,” US 2004/0077976 (hereinafter Wilson).
Regarding to claim 37, Ku does not expressly disclose the thermocouple is turned around a portion in a range from 0.2 to 1 turn but the claimed range does not appear to be a critical range for the claimed invention as the instant specification teaches that turns greater than 1 rotation are also possible (instant specification [0071]). 
Accordingly, the examiner submits that both Ku and Kelly disclose multiple turns, teaches more than 1 turns (brained form of TC assemblies). 
Furthermore, the examiner submits “Wilson” which discloses a band configuration of the thermocouple, to sense the temperature which satisfies the 1 turn as claimed ([0108]-[0109]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical thermocouple as taught by Ku and Kelly to incorporate teaching of various temperature sensor geometries, since various temperature sensor geometries including range of 0.2 to 1 turn were well known in the art as taught by Wilson.  One of ordinary skill in the art could have combined the elements as claimed by Ku and Kelly with no change in their respective functions, but reconfiguring the thermocouple to have band geometries, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide independent control of the temperature sensor at region of interest ([0108]-[0109]), and there was reasonable expectation of success.
Claim 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ku, Koblish, and Kelly as applied to claim 34 and 36 above, and further in view of “Mcdowall et al.,” WO2013/101923 (hereinafter Mcdowall). 
Regarding to claims 35 and 40, Ku, Koblish, and Kelly together teach all limitations of claims 34 and 36 as discussed above.
Ku further discloses a catheter shaft coupled to a proximal end of the proximal stem, and wherein the elongate thermocouple extends through the catheter shaft to a proximal end of the catheter shaft (catheter with a shaft [0038] Fig. 1, [0095]), but does not explicitly disclose it is magnetic sensor system as claimed. 
However, Mcdowall discloses an electrode catheter, with position sensors comprise magnetic sensors ([0013], [0064], and [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter as taught by Ku to incorporate magnetic sensor as disclosed by Mcdowall, since magnetic sensor system were well known in the art as taught by Mcdowall.  One of ordinary skill in the art could have combined the elements as claimed by Ku with no change in their respective functions, but implementing magnetic sensor in the electrode catheter, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow tracking a position of the electrode ([0064]), and there was reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Eshel et al.,” US 4,813,429 discloses that conductors to the thermocouple are disposed in the form of a spiral extending circumferentially of the probe, and catheter shaft (Col. 4 lines 11-19, Figure 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793